                                                                           108-26 64th Avenue, Second Floor

                                                                           Forest Hills, NY 11375

                                                                           Tel.: 929.324.0717

Mars Khaimov Law, PLLC                                                     Fax: 929.333.7774

                                                                           E-mail: marskhaimovlaw@gmail.com




                                                                            May 7, 2021
   VIAECF
   Honorable Sidney H. Stein                           MEMO ENDORSED
   United States District Court
   Southern District of New York
   500 Pearl St.
   New York, New York 10007


           Re:    Jose Quezada v. BOSS Art Culture, LLC, Case l :2 l-cv-02143-SHS

   To the Honorable Judge Stein,

           This office represents the Plaintiff in the above-referenced action. Respectfully, Plaintiff
   is submitting this letter-motion seeking an adjournment of the initial pretrial conference,
   currently scheduled for May 13, 2021. On May 4, 2021, Defendant's Counsel requested an
   adjournment of the initial conference initially scheduled for May 11, 2021, to which Plaintiff
   consented. Your Honor granted Defense Counsel's request, and set a new date for conference on
   May 13 , 2021. However, Plaintiff's Counsel will be traveling on the scheduled conference date
   of May 13, 2021 and will be unable to attend the conference.

          This is the second time this relief is being sought from the Court; although, the first
   request from Plaintiff. Defendant's Counsel has consented to this request. Plaintiff's proposed
   new date for the initial pretrial conference to take place is May 20, 2021 , or any date agreeable to
   the Court thereafter.

           Plaintiff thanks the Court for its attention and consideration to this matter.



                                                                  Respectfully,

                                                                  Isl Mars Khaimov. Esg .

     cc:   Nolan Klein, Esq.
           Defendant's Attorney


     The conference is adjourned to May 20, 2021, at 4:00 p.m.
                                                             SOOR
     Dated: NewYork, NewYork
            May 10, 2021
